DETAILED ACTION
Claims 1-24 are pending in this application.
Claims 7 and 21 are objected to.
Claims 1-6, 8-20 and 22-24 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/3/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 7 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 7 recites the limitation “when the first read request is speculatively issued by the processing circuitry and prior to issue of the first read request an entry has already been allocated in said cache for storing data corresponding to the target memory region, the memory access circuitry is configured to allow said at least one response action to be performed before the processing circuitry has resolved whether the first read request is correct”
Said limitation is taught by the specification of the instant application as originally filed at least at [Page 22 line 8-23].  Said limitations, in combination with the other recited limitations of 
The closest prior art of record is Maruyama et al. (U.S. PGPub No. 2019/0377575) which teaches marking addresses as speculation-prohibited, and interrupting execution of a speculative access to the speculation-prohibited address until it is determined the branch prediction of the branch request was successful but does not teach allowing speculative requests to a speculation-prohibited address if the cache already has allocated space for storing data of the speculation-prohibited address.
Claim 21 recites the limitation “the memory access attribute data comprises a type attribute specified for each memory region, and a global attribute shared between a plurality of memory regions; and 
when the type attribute for a given memory region has a predetermined value, the memory access circuitry is configured to determine that the given memory region is of: 
the non-speculation-restricted region type when the global attribute has a first value; and 
the speculation-restricted region type when the global attribute has a second value”
Said limitation is taught by the specification of the instant application as originally filed at least at [Page 11 line 37 -  Page 12 line 20, Page 18 line 16-27].  Said limitations, in combination with the other recited limitations of claim 21, are not taught or suggested by the prior art of record.
The closest prior art of record is Maruyama et al. (U.S. PGPub No. 2019/0377575) which teaches marking addresses as speculation-prohibited, and interrupting execution of a speculative access to the speculation-prohibited address until it is determined the branch prediction of the branch request was successful but does not teach a plurality of addresses having a global speculation-prohibited attribute in addition to individual address speculation-prohibited attributes.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6, 10-12, 15, 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maruyama et al. (U.S. PGPub No. 2019/0377575).

Claim 1
Maruyama (2019/0377575) teaches:
An apparatus comprising: 
processing circuitry capable of speculatively issuing a read request to request that data is read from a target memory region of a memory system; and P. 0055-56 and FIG. 5 a speculative memory access instruction LOAD_A may be decoded and issued by components of instruction control unit I_CNT (see FIG. 4, I_DEC and RSA), a valid speculation flag SP_ACC is added to the request; P. 0032 load instructions designate an address (e.g. corresponding to a unit of main memory M_MEM of FIG. 7, analogous to memory region)
memory access circuitry to control access to the memory system based on memory attribute data identifying each memory region as one of a plurality of region types; in which: FIG. 7 and P. 0071 memory access control unit MAC controls access to memory M_MEM; P. 0101 and FIG. 11 L1 data cache includes a L1 data cache control unit L1D$_CNT with an L1TLB hit determination circuit 31
in response to a first read request for which the target memory region is indicated as a speculation-restricted region type by the memory attribute data: P. 0058-59 a translation table entry (TTE) for a virtual address (region) has a speculative access prohibition flag INH_SP_ACC, the TTE may be stored in main memory and L1TLB
at least when the first read request is non-speculatively issued by the processing circuitry, the memory access circuitry is configured to permit a subsequent read request to be serviced using data obtained in response to the first read request; and P. 0062 and FIG. 6 if one or both of the flags SP_ACC or INH_SP_ACC are invalid and there is a TLB hit, the physical address in the matching TLB entry is obtained; P. 0064-65 load data is read from the L1 or L2 data cache memories 
when the first read request is speculatively issued by the processing circuitry, at least when storage of data obtained in response to the first read request in a cache of the processing circuitry would require allocation of a new entry in the cache, the memory access circuitry is configured to prohibit at least one response action, which is permitted for non-speculatively issued read requests specifying a target memory region of the speculation-restricted region type, from being performed before the processing circuitry has resolved whether the first read request is correct. P. 0061 and FIG. 5 during L1TLB lookup, if both speculation flag SP_ACC and speculation prohibition flag INH_SP_ACC are valid  (i.e. a speculative request to a speculative prohibited address), a TLB miss due to speculative access prohibition occurs; P. 0067 and FIG. 6 if a load instruction (e.g. a non-speculative load) were to miss in L1 cache, the data would be copied from L2 to L1 cache in steps S8-S9 (i.e. requiring allocation in L1TLB); P. 0069 until the branch of the branch instruction is determined as a success, the execution of the speculative memory access is interrupted

Claim 3
Maruyama (2019/0377575) teaches:
The apparatus according to claim 1, in which said at least one response action comprises issuing a read transaction to the memory system in response to the first read request from the processing circuitry. P. 0048 a load instruction (first read request) may miss the L1 data cache and L2 cache, and require reading load data from main memory to L1 data cache (as a response action)

Claim 4
Maruyama (2019/0377575) teaches:
The apparatus according to claim 1, in which said at least one response action comprises returning data obtained from the memory system in response to the read request to the processing circuitry. P. 0048 a load instruction (first read request) may miss the L1 data cache and L2 cache, and require reading load data from main memory to L1 data cache then returning the data as a response

Claim 6
Maruyama (2019/0377575) teaches:
The apparatus according to claim 1, in which when the first read request is speculatively issued by the processing circuitry and prior to issue of the first read request an entry has already been allocated in said cache for storing data corresponding to the target memory region, P. 0065 and FIG. 6 if data corresponding to a specific address resides in L1 data cache, there is a cache hit (note: the entry in L1 data cache was already allocated for storing data of a particular address, as it is currently storing data of the particular address. Maruyama allows storing data in L1 data cache, then marking the data as speculation prohibited in 0063)
the memory access circuitry is configured to prohibit said at least one response action from being performed before the processing circuitry has resolved whether the first read request is correct. P. 0061 and FIG. 6 during L1TLB lookup, if both speculation flag SP_ACC and speculation prohibition flag INH_SP_ACC are valid, a TLB miss due to speculative access prohibition occurs, execution of the load instruction is interrupted; P. 0069 requests are interrupted until the branch of the branch instruction is determined to be successful

Claim 10
Maruyama (2019/0377575) teaches:
The apparatus according to claim 1, in which said cache comprises a level 1 cache of the processing circuitry. P. 0048 a load instruction (first read request) may require reading load data from main memory to L1 data cache 

Claim 11
Maruyama (2019/0377575) teaches:
The apparatus according to claim 1, in which: when the first read request is speculatively issued by the processing circuitry, at least when storage of data obtained in response to the first read request in the cache would require allocation of a new entry in the cache, the memory access circuitry is configured to prohibit said at least one response action being performed in response to the first read request even when the processing circuitry has already resolved that the first read request is correct. P. 0061 and FIG. 6 when both speculative access flags SP_ACC for the request and speculation prohibition flag INH_SP_ACC for the corresponding address are valid, the processing of the access instruction is aborted at S13, and execution ends at S11; P. 0069 speculatively executed instructions may be interrupted to determine if the branch of the branch instruction is a prediction success (i.e. the speculative instruction aborted at S13 would not perform a response action, even if the branch prediction is correct) 

Claim 12
Maruyama (2019/0377575) teaches:
The apparatus according to claim 1, in which the memory access circuitry is configured to reject speculatively issued read requests for which the target memory region is of the speculation-restricted region type. P. 0061 and FIG. 6 when both speculation flag SP_ACC for the request and speculation prohibition flag INH_SP_ACC for the corresponding address are valid, the processing of the access instruction is aborted at S13, and execution ends at S11

Claim 15
Maruyama (2019/0377575) teaches:
The apparatus according to claim 1, in which the memory access circuitry is configured to prohibit a prefetch request to prefetch data from a memory region of the speculation-restricted region type into the cache. P. 0061 and FIG. 5 during L1TLB lookup, if both speculation flag SP_ACC for the request and speculation prohibition flag INH_SP_ACC for the corresponding address are valid, a TLB miss due to speculative access prohibition occurs (note: prefetch requests appear to be the same as speculative requests, according to applicant specification page 9 line 22)


Claim 22
Maruyama (2019/0377575) teaches:
A method for a data processing apparatus comprising processing circuitry capable of speculatively issuing a read request to request that data is read from a target memory region of a memory system; P. 0055-56 and FIG. 5 a speculative memory access instruction LOAD_A may be decoded and issued by components of instruction control unit I_CNT (see FIG. 4, I_DEC and RSA), a valid speculation flag SP_ACC is added to the request; P. 0032 load instructions designate an address (e.g. corresponding to a unit of main memory M_MEM of FIG. 7, analogous to memory region)
the method comprising: controlling access to the memory system based on memory attribute data identifying each memory region as one of a plurality of region types; and FIG. 7 and P. 0071 memory access control unit MAC controls access to memory M_MEM; P. 0101 and FIG. 11 L1 data cache includes a L1 data cache control unit L1D$_CNT with an L1TLB hit determination circuit 31
in response to a first read request for which the target memory region is indicated as a speculation-restricted region type by the memory attribute data: P. 0058-59 a translation table entry (TTE) for a virtual address (region) has a speculative access prohibition flag INH_SP_ACC, the TTE may be stored in main memory and L1TLB
at least when the first read request is non-speculatively issued by the processing circuitry, permitting a subsequent read request to be serviced using data obtained in response to the first read request; and when the first read request is speculatively issued by the processing circuitry, P. 0062 and FIG. 6 if one or both of the flags SP_ACC or INH_SP_ACC are invalid and there is a TLB hit, the physical address in the matching TLB entry is obtained; P. 0064-65 load data is read from the L1 or L2 data cache memories 
at least when storage of data obtained in response to the first read request in a cache of the processing circuitry would require allocation of a new entry in the cache, prohibiting at least one response action, which is permitted for non-speculatively issued read requests specifying a target memory region of the speculation-restricted region type, from being performed before the processing circuitry has resolved whether the first read request is correct. P. 0061 and FIG. 5 during L1TLB lookup, if both speculation flag SP_ACC and speculation prohibition flag INH_SP_ACC are valid  (i.e. a speculative request to a speculative prohibited address), a TLB miss due to speculative access prohibition occurs; P. 0067 and FIG. 6 if a load instruction (e.g. a non-speculative load) were to miss in L1 cache, the data would be copied from L2 to L1 cache in steps S8-S9 (i.e. requiring allocation in L1TLB); P. 0069 until the branch of the branch instruction is determined as a success, the execution of the speculative memory access is interrupted

Claim 23
Maruyama (2019/0377575) teaches:
A method for memory allocation for a data processing apparatus, comprising: allocating one or more regions of memory for use by a given software process; and P. 0038 and FIG. 1 portions of memory M_MEM may be accessed by through an address (i.e. each address corresponds to a region); P. 0059 addresses may be accessed by a user program 
for each allocated region, selecting a selected region type from among a plurality of region types, and storing memory attribute data identifying the selected region type; P. 0059-62 each address entry in translation table entry (TTE) has a corresponding speculative access prohibition flag INH_SP_ACC, which may be set to valid “1” if speculative access is allowed or “0” if prohibited
in which: for at least one region, the selected region type comprises a speculation-restricted region type indicating that, in response to a first read request requesting that data is read from said at least one region, the data processing apparatus is to: P. 0055-56 and FIG. 5 a speculative memory access instruction LOAD_A may be decoded and issued by components of instruction control unit I_CNT (see FIG. 4, I_DEC and RSA), a valid speculation flag SP_ACC is added to the request; P. 0032 load instructions designate an address (e.g. corresponding to a unit of main memory M_MEM of FIG. 7, analogous to memory region)
at least when the first read request is non-speculatively issued by the data processing apparatus, permit a subsequent read request to be serviced using data obtained in response to the first read request; and P. 0062 and FIG. 6 if one or both of the flags SP_ACC or INH_SP_ACC are invalid and there is a TLB hit, the physical address in the matching TLB entry is obtained; P. 0064-65 load data is read from the L1 or L2 data cache memories 
when the first read request is speculatively issued by the data processing apparatus, at least when storage of data obtained in response to the first read request in a cache of the data processing apparatus would require allocation of a new entry in the cache, prohibit at least one response action from being performed before the data processing apparatus has resolved whether the first read request is correct, where said at least one response action is permitted for non-speculatively issued read requests specifying a target memory region of the speculation-restricted region type. P. 0061 and FIG. 5 during L1TLB lookup, if both speculation flag SP_ACC and speculation prohibition flag INH_SP_ACC are valid  (i.e. a speculative request to a speculative prohibited address), a TLB miss due to speculative access prohibition occurs; P. 0067 and FIG. 6 if a load instruction (e.g. a non-speculative load) were to miss in L1 cache, the data would be copied from L2 to L1 cache in steps S8-S9 (i.e. requiring allocation in L1TLB); P. 0069 until the branch of the branch instruction is determined as a success, the execution of the speculative memory access is interrupted

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. (U.S. PGPub No. 2019/0377575) in view of Sukhomlinov et al. (U.S. PGPub No. 2019/0042747) hereinafter Sukhomlinov’747.

Claim 2
Maruyama does not explicitly state the response action causing a detectable effect in cache access timings.
Sukhomlinov (2019/0042747) teaches:
The apparatus according to claim 1, in which said at least one response action comprises an action having potential to cause an effect which is detectable through measuring cache access timings or memory system access timings. P. 0020 TLB misses and invalidations (e.g. Maryuama copying an entry from L2 to L1 cache) may be affected by timing based side-channel attacks; P. 0030-31 TLB provides timing data 112 to perturbation circuitry 170
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Maruyama with the response action causing a detectable effect in cache access timings taught by Sukhomlinov’747
The motivation being it is a common practice by side-channel attacks such as Spectre and Meltdown (Sukhomlinov’747 P. 0002)
The systems of Maruyama and Sukhomlinov’747 are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Maruyama with Sukhomlinov’747 to obtain the invention as recited in claim 2.

Claim 5 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. (U.S. PGPub No. 2019/0377575) in view of Sukhomlinov et al. (U.S. PGPub No. 2019/0042447) hereinafter Sukhomlinov’447.

Claim 5
Maruyama does not explicitly state the response action allocating a new entry in the cache for storing data targeted by the access request.
Sukhomlinov’447 (2019/0042447) teaches:
The apparatus according to claim 1, in which said at least one response action comprises allocating a new entry in said cache for storing data corresponding to the target memory region. P. 0044 in response to a “RETIRED PUSH” command, the L1 cache circuitry 242 may allocate a cache line for the specified address 254 and store the associated retrieved data 256 
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Maruyama with the response action allocating a new entry in the cache for storing data targeted by the access request taught by Sukhomlinov’447
The motivation being to prevent attacks on the processor cache from unretired data transfer (See Sukhomlinov’447 P. 0019) 
The systems of Maruyama and Sukhomlinov’447 are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Maruyama with Sukhomlinov’447 to obtain the invention as recited in claim 5.

Claim 24
Maruyama does not explicitly the method for memory allocation performed by a processing apparatus controlled by a program.
Sukhomlinov’447 (2019/0042447) teaches:
A non-transitory storage medium storing a computer program for controlling a host processing apparatus to perform the method of claim 23. P. 0028 memory management circuitry 130 manages the transfer of data for speculative accesses; P. 0070 embodiments may be implemented as software executed by a programmable control device
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Maruyama with the method for memory allocation performed by a processing apparatus controlled by a program taught by Sukhomlinov’447
The motivation being it is a well-known implementation of a memory controller.
The systems of Maruyama and Sukhomlinov’447 are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Maruyama with Sukhomlinov’447 to obtain the invention as recited in claim 24.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. (U.S. PGPub No. 2019/0377575) in view of Gaither et al. (U.S. PGPub No. 2012/0311267).

Claim 8
Maruyama does not explicitly state the response action triggering a change in which addresses are allocated data in a remote cache.
Gaither (2012/0311267) teaches:
The apparatus according to any of claim 1, in which said at least one response action comprises triggering a change in which addresses have data allocated in at least one remote cache of a master device other than the processing circuitry. P. 0033 Since external cache 52 speculatively fetches a copy of CL1 by sending a read line (RL) message, peer node 48 responds with a copy of CL1 to external cache 52 
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Maruyama with the response action triggering a change in which addresses are allocated data in a remote cache taught by Gaither
The motivation being to speculatively fetch the cache line into the external cache (See Gaither P. 0016)
The systems of Maruyama and Gaither are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Maruyama with Gaither to obtain the invention as recited in claim 8.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. (U.S. PGPub No. 2019/0377575) in view of Tanaka et al. (U.S. PGPub No. 2009/0319730)

Claim 9
Maruyama does not explicitly state the response action opening a DRAM page.
Tanaka (2009/0319730) teaches:
The apparatus according to claim 1, in which said at least one response action comprises causing an unopened DRAM page of the memory system to be opened. P. 0084 when a page mishit occurs, it is necessary to close a presently active page and activate a different page
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Maruyama with the response action opening a DRAM page by Tanaka.

The systems of Maruyama and Tanaka are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Maruyama with Tanaka to obtain the invention as recited in claim 9.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. (U.S. PGPub No. 2019/0377575) in view of Moll et al. (U.S. PGPub No. 2014/0052956)

Claim 13
Maruyama does not explicitly state permitting unaligned memory accesses.
Moll (2014/0052956) teaches:
The apparatus according to claim 1, in which the memory access circuitry is configured to permit unaligned memory accesses to a memory region of the speculation-restricted region type. P. 0069 pages may be partially used from unaligned accesses to the TLB
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Maruyama with permitting unaligned memory accesses by Moll.
The motivation being to provide more flexibility in data accesses
The systems of Maruyama and Moll are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Maruyama with Moll to obtain the invention as recited in claim 13.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. (U.S. PGPub No. 2019/0377575) in view of Li et al. (U.S. PGPub No. 2018/0253384)

Claim 14
Maruyama does not explicitly state limiting the duration of data can remain cached.
Li (2018/0253384) teaches:
The apparatus according to claim 1, in which the cache of the processing circuitry is configured to limit a maximum duration for which data corresponding to a memory region of the speculation-restricted region type can remain cached in the cache. P. 0028 cache line manager 240 may flush cache lines that have reached a calculated expiration time
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Maruyama with limiting the duration of data can remain cached by Li.
The motivation being to effectively and efficiently persist data of the NVM (Li P. 0029)
The systems of Maruyama and Li are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Maruyama with Li to obtain the invention as recited in claim 14.

Claim 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. (U.S. PGPub No. 2019/0377575) in view of Jain et al. (U.S. PGPub No. 2015/0278099)

Claim 16

Jain (2015/0278099) teaches:
The apparatus according to claim 1, in which the memory access circuitry is configured to prohibit a prefetch request to prefetch data from a given memory region of the speculation-restricted region type into the cache unless data corresponding to a previous memory region immediately preceding the given memory region in a memory address space is already non-speculatively cached in the cache. P. 0018 instead of stopping prefetch requests when the page boundary (e.g. of a previous region) is reached, the hardware prefetchers know the memory access privileges of the successive memory region (given memory region), and start prefetching from the successive memory region when it reaches a page boundary; P. 0039 incoming demand requests 201 from memory core (i.e. non-speculative requests) are fed into the hardware prefetcher L2HWP 205
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Maruyama with prohibiting prefetch from a memory region unless data of a previous memory region has already been non-speculatively cached by Jain.
The motivation being to gain performance as a result of not waiting for the demand request (See Jain P. 0031)
The systems of Maruyama and Jain are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Maruyama with Jain to obtain the invention as recited in claim 16.
 
Claim 17

Jain (2015/0278099) teaches:
The apparatus according to claim 15, in which said prefetch request comprises one of: a hardware prefetch request generated by a hardware prefetcher independent of instructions executed by the processing circuitry; and a software prefetch request triggered by a software prefetch instruction executed by the processing circuitry. P. 0022 and FIG. 1 processor 102 includes a hardware prefetcher 105, separate from execution units 108 which execute instructions
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Maruyama with the hardware prefetcher generating requests independent from the processing circuitry by Jain.
The motivation being to gain performance as a result of not waiting for the demand request (See Jain P. 0031)
The systems of Maruyama and Jain are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Maruyama with Jain to obtain the invention as recited in claim 17.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. (U.S. PGPub No. 2019/0377575) in view of Lemay et al. (U.S. PGPub No. 2014/0380009)

Claim 18
Maruyama does not explicitly state prohibiting read requests to device type memory regions.

The apparatus according to claim 1, in which in response to a given read request for which the target memory region is indicated as a device region type by the memory attribute data, the memory access circuitry is configured to prohibit a subsequent read request from being serviced using data obtained in response to the given read request. P. 0025 access to memory mapped  I/O (MMIO) regions is restricted
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Maruyama with prohibiting read requests to device type memory regions by Lemay.
The motivation being to protect sensitive data (Lemay P. 0025)
The systems of Maruyama and Lemay are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Maruyama with Lemay to obtain the invention as recited in claim 18.

Claim 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. (U.S. PGPub No. 2019/0377575) in view of Hildesheim et al. (U.S. PGPub No. 2014/0189261)

Claim 19
Maruyama does not explicitly state determining whether any request to a non-speculative memory region is permitted.
Hildesheim (2014/0189261) teaches:
The apparatus according to claim 1, in which in response to a read request for which the target memory region is indicated as a non-speculation-restricted region type by the memory attribute data, the memory access circuitry is configured to determine whether said at least one response action is permitted independent of whether the read request is issued speculatively or non-speculatively. FIG. 1 memory 115 may have a portion of memory 118 which is access restricted; P. 0036 if an access address is within the reserved memory 118, operation mode check logic 105 and access type check logic 106 are used to determine whether the attempted access should be allowed; P. 0072 processor may include prefetch buffers (it is obvious prefetch requests would be issued to memory) 
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Maruyama with determining whether any request to a non-speculative memory region is permitted by Hildesheim.
The motivation being to protect the portions of the memory (See Hildesheim P. 0027)
The systems of Maruyama and Hildesheim are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Maruyama with Hildesheim to obtain the invention as recited in claim 19-20.

Claim 20
Maruyama (2019/0377575) teaches:
The apparatus according to claim 19, in which the memory access attribute data comprises a type attribute specified for each memory region, and P. 0059 each translation table entry (TTE) includes a speculative access prohibition flag INH_SP_ACC for the corresponding address
the memory access circuitry is configured to determine that a given memory region is of: the non-speculation-restricted region type when the type attribute for the given memory region has a first value; and P. 0059-60, 0062 if INH_SP_ACC is not set to “1”, speculative accesses for the corresponding address may proceed
the speculation-restricted region type when the type attribute for the given memory region has a second value. P. 0059-61 if INH_SP_ACC is set to “1”, speculative accesses for the corresponding address are prohibited.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Uchiyama et al. (U.S. PGPub No. 2008/0244192) teaches detecting and cancelling prefetch requests to protected memory areas.





















Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257. The examiner can normally be reached 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/STEPHANIE WU/Examiner, Art Unit 2133